     Case 2:15-cv-07133-CJB-JCW Document 127 Filed 01/22/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



ANDREA TUCKER                                              CIVIL ACTION

VERSUS                                                     NUMBER: 15-7133

UNITECH TRAINING ACADEMY                                   SECTION: "J" (2)
ET AL


                                   JUDGMENT


      Considering the Court's Order and Reasons issued, January 18, 2019, and

Order issued, August 24, 2018, filed herein,

      IT IS ORDERED, ADJUDGED AND DECREED that there be judgment in

favor of defendants, Unitech Training Academy, Inc., Michelle Hammothe and Alana

Sarrazin, and against plaintiff, Andrea Tucker, dismissing the plaintiff’s claims with

prejudice.

      New Orleans, Louisiana, this 22nd day of January, 2019.



                                               ____________________________________
                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
